Citation Nr: 1535891	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  13-26 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to a rating in excess of 70 percent for major depressive disorder.

2. Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from June 1962 to May 1965.

These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2012 and December 2012 rating decisions of the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).  

The September 2012 rating decision granted an increased rating of 50 percent for the Veteran's service-connected major depressive disorder (MDD), effective March 27, 2012 (date of claim).  The December 2012 rating decision denied a compensable rating for the Veteran's service-connected bilateral hearing loss.

Regarding the claim for an increased rating for the Veteran's MDD, after he appealed the rating assigned by the September 2012 rating decision (but not the effective date), in an August 2013 rating decision, the RO granted an increased rating of 70 percent for the Veteran's service-connected MDD, also effective March 27, 2012.  As the Veteran has not expressed satisfaction with the 70 percent rating currently assigned for his MDD, that matter remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

In June 2015, a Travel Board hearing was held before the undersigned in the matter of the rating assigned for the Veteran's service-connected MDD (a transcript of which is associated with his claims file).  The Board notes that at the hearing, the issue was characterized as, "[E]ntitlement to a higher rating for service-connected depression, rated at 50 percent prior to March 27, 2012, and rated at 70 percent beginning March 27, 2012."  As noted above, however, the Veteran's award of an increased 50 percent rating, which was then replaced with the award of an increased 70 percent rating, were both awarded effective the date of his claim for an increased rating (March 27, 2012).  He did not appeal the effective date assigned by either the September 2012 or August 2013 rating decisions, and as a result, that matter is final.  Therefore, despite the Board's characterization of the issue at the June 2015 Travel Board hearing, the issue has been styled more properly on the cover page as one for an increased rating in excess of 70 percent for the Veteran's service-connected MDD.

Regarding the Veteran's claim for an increased rating for bilateral hearing loss, this issue was not certified to the Board.  See June 2015 VA Form 8, Certification of Appeal.  On close review of the record, it does not appear the RO recognized a timely appeal in this matter.  However, the record shows that in July 2013, the RO issued two separate statements of the case (SOCs), one addressing the Veteran's claim for an increased rating for MDD and another addressing his claim for an increased rating for bilateral hearing loss.  In September 2013, the Veteran responded in a timely manner to both SOCs with a VA Form 9, substantive appeal.  Although the Veteran presented argument that addressed only the issue of an increased rating claim for MDD, he indicated on his VA Form 9 that he was appealing "all of the issues listed on the statement of the case and any supplemental statement of the case that [his] local VA office [had] sent to [him]."  Accordingly, the Veteran has perfected an appeal in the matter of the rating assigned for his bilateral hearing loss and that claim is properly before the Board at this time.  See Evans v. Shinseki, 24 Vet. App. 292 (2011); see also 38 C.F.R. § 19.35 (2014) (stating that certification of issues on appeal by the RO is used for administrative purposes and neither confers nor deprives the Board of jurisdiction over appeals).  

The issue of entitlement to an increased rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appeal period, the Veteran's MDD has been manifested by symptoms productive of occupational and social impairment with deficiencies in most areas; MDD symptoms productive of total occupational and social impairment have not been shown.


CONCLUSION OF LAW

A rating in excess of 70 percent for MDD is not warranted.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9434 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  A May 2012 letter sent to the Veteran provided him with compliant notice.  The Veteran has had ample opportunity to respond/supplement the record, and neither he nor his representative has alleged that notice in this case was less than adequate.  

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issue on appeal has also been identified and obtained, to the extent possible.  The relevant evidence of record includes VA treatment records, records from the Social Security Administration (SSA), and personal statements from the Veteran in support of his claim.  Neither the Veteran nor his representative has identified any relevant outstanding evidence.

The RO also arranged for an authorized VA examination in September 2012.  The examiner completed all necessary testing, examined the Veteran, and described the impact of his MDD.  Therefore, the examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Notably, neither the Veteran nor his representative has argued that the September 2012 authorized VA examination was inadequate, or that the Veteran's MDD symptoms have worsened since that time.  The record likewise does not indicate that the previous examination no longer reflects the current state of the Veteran's disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007) (holding that a new VA examination is not required simply because of the passage of time since an otherwise adequate examination was conducted); VAOPGCPREC 11-95 (1995).  

Finally, the Veteran was provided an opportunity to set forth his contentions during a June 2015 hearing before the undersigned.  The United States Court of Appeals for Veterans Claims (Court) has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and a duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The transcript reflects that at the June 2015 Travel Board hearing, the undersigned set forth the issue to be discussed at the hearing, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the Veteran's claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.102(c)(2), nor have they identified any prejudice in the conduct of the hearing.

In summary, the Board finds that appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

B. Legal Criteria, Factual Background, and Analysis

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

The Veteran's MDD has been evaluated under 38 C.F.R. § 4.130, DC 9434.  Under these criteria, a 50 percent rating is warranted where the psychiatric condition produces occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted where the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where the psychiatric condition results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Evaluation under § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  In Vazquez-Claudio, the United States Court of Appeals for the Federal Circuit explained that the frequency, severity and duration of the symptoms also play an important role in determining the rating.  Id. at 117.  Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  38 C.F.R. § 4.21; Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned. Mauerhan, 16 Vet. App. at 443; see also Vazquez-Claudio, 713 F.3d at 117.

After evaluating the evidence of record, the Board finds that the Veteran is not entitled to a rating in excess of 70 percent, as the symptoms for his service-connected MDD have not resulted in total occupational and social impairment. 38 U.S.C.A. § 5107; 38 C.F.R. § 4.3, 4.130, DC 9434.  

Specifically, the record shows that on September 2012 authorized VA examination, the Veteran reported he had no friends, due to trust issues; was in contact with one of his three children; and had a girlfriend since 1998, whom he resided with "part of the time."  The Veteran also reported he retired in 2005, while noting that he had experienced some conflict with his former supervisors.  He denied taking any psychotropic medication for his psychiatric disability.

On mental status examination, the Veteran endorsed the following psychiatric symptoms: irritability, depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss (such as forgetting names, directions or recent events), disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  Recurrent, moderate MDD was diagnosed, and a global assessment of functioning (GAF) score of 57 was assessed.  The examiner opined that the Veteran's psychiatric disability was productive of occupational and social impairment with reduced reliability and productivity.  He also stated the Veteran's psychiatric disability was active and required follow-up treatment, to include an evaluation for depression and anger management.  The examiner did not feel the Veteran posed any threat of danger or injury to self or others.

The Veteran's VA treatment records do not reflect (and he has not asserted) that he receives treatment for his psychiatric condition.  His records do show, however, that in March 2012, the Veteran denied any psychiatric complaints to his primary care provider.  He was also determined to be oriented to his own ability on mental status check.  In March 2013, the Veteran presented to the emergency room for complaints of chest pain.  As part of his initial evaluation, he was asked if he felt homicidal or suicidal; the Veteran responded in the negative.  In June 2013, the Veteran was again noted to be oriented to his own ability by his primary care provider.  However, he showed little interest or pleasure in doing things nearly every day, and felt down, hopeless, or depressed nearly every day, resulting in a positive depression screen.  After a discussion, the Veteran indicated he was interested in therapy, but not in taking medication.  A note in his treatment records shows that in July 2013, a psychologist attempted to contact the Veteran to encourage him to attend group therapy for depression; however, he was not able to be reached by telephone.

At the June 2015 Travel Board hearing, the Veteran testified that he suffers from depressed moods, anxiety, constant abstract thinking, and an inability to focus on anything due to his mind constantly wandering.  He denied having panic attacks, but explained that he did not trust people and thus preferred to be alone.  He also testified he was not socially active with anyone and did not spend time with family.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that throughout the appeal period, the Veteran has never manifested symptoms of PTSD that more nearly approximate the criteria for the next higher, 100 percent, rating; hence, "staged" ratings are not warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (holding that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings).

The competent evidence of record, as described above, shows that the Veteran's MDD is characterized primarily by depression, anxiety, suspiciousness/distrust of others, and socially avoidant behavior.  He has also suffered from sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  Such findings establish that occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood has been manifested throughout the entire appeal period; however, total occupational and social impairment due to MDD symptoms has not.  

The Veteran's main argument for a 100 percent rating is that his MDD causes him to distrust others and isolate himself socially.  However, these symptoms fall squarely within a 70 percent rating for MDD (e.g., inability to establish and maintain effective relationships).  

Another argument that has been put forth for a higher rating is that while the Veteran was working, he experienced some conflict with his supervisors and on one occasion, even endorsed homicidal ideation towards one of them.  It is argued that being in persistent danger of hurting self or others is one of the criteria illustrative of a 100 percent rating for MDD.  In this regard, the Board notes that the Veteran last worked in 2005, and that his current claim for an increased rating was received in March 2012.  In Francisco v. Brown, 7 Vet. App. 55 (1994), the Court held that where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Therefore, the MDD symptoms that the Veteran endorsed in 2005 or prior to that time are not material to the rating of his present level of disability.  Significantly, the record does not show that at any point during the appeal period the Veteran has presented as being in persistent danger of hurting himself or others.  See, e.g., September 2012 authorized VA examination report (determining that the Veteran not a threat of danger or injury to himself or others); March 2013 VA treatment record (recording the Veteran's denial of homicidal or suicidal ideation).

In addition to not being in persistent danger of hurting self or others, the Board notes that at no time during the appeal period has the Veteran endorsed any of the other criteria illustrative of a 100 percent rating under 38 C.F.R. § 4.130, DC 9434.  The Board recognizes that the symptoms noted in the rating schedule are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan, 16 Vet. App at 436.  Nevertheless, it is not shown that the Veteran's MDD has resulted in any of the specific examples listed.  On the contrary, the record shows that on September 2012 authorized VA examination, it was the examiner's opinion that the Veteran's MDD was manifested by occupational and social impairment with reduced reliability and productivity.  Such level of impairment is typically associated with a 50 percent rating under 38 C.F.R. § 4.130, DC 9434.  Similarly, that same examiner assigned a GAF score of 57 to the Veteran, signifying moderate psychiatric symptoms (e.g., flat effect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) 46-47 (4th ed. 1994).  Clearly, the record does not reflect that the Veteran's MDD symptoms are of such severity that they produce total occupational and social impairment warranting a 100 percent schedular rating. 

Nevertheless, taking into consideration the Veteran's credible lay statements as well as the objective findings reported in the September 2012 authorized VA examination report, it is conceded that his MDD symptoms are severe enough so as to render him socially isolated.  Therefore, despite the ultimate conclusions by the September 2012 authorized VA examiner, and with consideration given towards the severity, frequency, and duration of his symptoms (as described by the evidence and the Veteran himself), the Board finds that the Veteran's MDD is productive of occupational and social impairment with deficiencies in most areas.  

The Board has also considered whether referral for an extraschedular rating is appropriate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. 38 C.F.R. § 3.321(b).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

As discussed in detail above, the Veteran's MDD primarily involves symptoms such as of depression, anxiety, irritability, suspiciousness, avoidant behavior, and chronic sleep disturbances.  Diagnostic Code 9434 contemplates these symptoms.  Further, 38 C.F.R. § 4.130 presents examples of symptoms, and in considering the Veteran's claim, the Board has considered all of his symptoms, not just those listed in the rating criteria, as well as his overall level of impairment.  See Mauerhan, 16 Vet. App. at 442.  Hence, the rating criteria reasonably describe the Veteran's disability as they provide a suggested list of symptoms but include all psychiatric symptoms that contribute to the Veteran's level of impairment.  In summary, there is no indication in the record that the average industrial impairment from MDD would be in excess of that contemplated by the rating provided by Diagnostic Code 9434.  The Veteran's disability picture is not shown to be exceptional or unusual.

Additionally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).
Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating claim when such is raised by the record.  Here, the Veteran has not asserted (and the record does not show) that he is unemployable as a result of his service-connected MDD.  As was noted above, the Veteran retired in 2005.  His records from SSA show that he was determined to be disabled as of April 2005 due to discogenic and degenerative disorders of the back.  There is no indication in the record that the Veteran was determined to be disabled because of a psychiatric disability.  The Board acknowledges that both at the time of his claim for SSA disability benefits and in recent statements, such as during the June 2015 Travel Board hearing, the Veteran reported being frequently in conflict with his supervisors and having difficulty getting along with others while working.  However, he has not asserted and the record does not show that he was unable to secure or follow a substantially gainful occupation despite such difficulties.  In fact, from the testimony offered by the Veteran at the June 2015 Travel Board hearing, it is suggested that when left alone, he was able to perform adequately at his job.  For these reasons, the Board finds that the matter of entitlement to a TDIU rating is not raised by the record.  

In summary, the Board has considered the benefit of the doubt rule and finds that the preponderance of the evidence is against a finding that the Veteran is entitled to an even higher 100 percent rating for his service-connected MDD for any portion of the appeal period.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3 .


ORDER

A rating in excess of 70 percent for MDD is denied.


REMAND

Regarding the claim for an increased rating for bilateral hearing loss, in the Veteran's July 2013 VA Form 9, substantive appeal, he requested a hearing before a member of the Board.  As was discussed in the Introduction, this matter was not recognized by the RO as having been appealed properly to the Board. Consequently, it was overlooked and not addressed at the June 2015 Travel Board hearing.  As the Veteran has indicated he desires a hearing before the Board at the Muskogee RO in connection with his claim for an increased rating for bilateral hearing loss, this matter must be remanded to provide such a hearing.  See 38 C.F.R. § 20.700 (A hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person); see also 38 U.S.C.A. § 7107 (pertaining specifically to hearings before the Board).

Accordingly, the case is REMANDED for the following action:

Arrangements should be made for the Veteran to be scheduled for a hearing before the Board at the RO in the matter of an increased rating for bilateral hearing loss.  This matter should then be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


